Title: To Benjamin Franklin from Isaac Norris, 7 April 1757
From: Norris, Isaac
To: Franklin, Benjamin


My Friend B Franklin
April 7th. 1757

The Clerk calls upon me to sign the Indian Trade Bill now sent down by the Governor who adheres to his Amendments and as the House after agreeing to some of the Amendments now adhere to the Bill there is an End of that salutary provision to induce the Indians to come heartily into our Interest by making it their Own. We think it a Strange innovation that Committees of the Council should be brought into Laws, to settle Our Accounts and dispose of the public Mony but it is a Scheme those Gentlemen have been long aiming at, hitherto, without Effect. I have sent on the other Side a loose Schedule of My Account, when I can get Home I will write more largely as Matters offer, And then I will close the Account of Osborne’s Books as it stands in my Books. I see Osborne is concernd in Two Books of practical Husbandry and of Practical Gardening be pleased to desire Osborne to send them to me (I mean if you think they are fit for my Library) and Robt. Charles will pay the cost on your shewing him this my Request for I have not wrote to him about it.
My Brother spoke to you about the Book of Gardening under the Title of Eden &c. and I presume gave the whole long Title that he would have for his own Use. I would have both the Gardening and Agriculture being much inclined to amuse my Self among my Dirty Acres if I can contrive some way or other to stay a little more at Home. I am (after wishing you a good Voyage) Your Assured Friend
I N
